oO fe IN DH WO fF WY NY

wo NO PNB NH NY NY NV NN NON YH FP FP FPF FP Fe ee
oOo ND NWN ON BR WwW NY KF OO wD DH FF WN YF &

 

 

Case 3:17-cv-00618-CLB Document 55 Filed 0ungfe0 Page 1 of 2

 

 

 

 

 

 

 

 

 

__7 FILED ____ RECEIVED

REBECCA BRUCH, ESQ. (SBN 7289) _____ ENTERED SERVED ON
ERICKSON, THORPE & SWAINSTON, LTD. COUNSEU/PARTIES OF RECORD
e W. amroyo Street

eno, Nevada 89509
Tel. (775)786-3930 JAN 13 2920
Fax. (775)786-4160
Attorneys for Defendants CLERK US DISTRICT COURT

DISTRICT OF NEVADA
BY: DEPUTY
UNITED STATES DISTRICT COURT
DISTRICT OF NVEVADA
MITCHELL S. HAMMOND, SR., CASE NO: 3:17-CV-00618-EBE
Plaintiff, OR Dat
STIPULATION TO EXTEND

Vv. DEADLINE FOR

SHERIFF GERALD ANTINORO, an DISPOSITIVE MOTIONS

individual and STOREY COUNTY, a (Fifth Request)

political subdivision of the State of Nevada,

Defendants.

 

 

Plaintiff MITCHELL S. HAMMOND, SR., by and through his attorney DAVID
C. MCELHINNEY of the law firm of LEWIS ROCCA ROTHGERBER CHRISTIE,
LLP and Defendants SHERIFF GERALD ANTINORO and STOREY COUNTY by and
through their attorney of record, REBECCA BRUCH, ESQ. of ERICKSON, THORPE &
SWAINSTON, LTD., hereby stipulate and agree that the deadline for dispositive motions
be extended beyond the current deadline of Monday, January 13, 2020, by 30 days to a
new date of Wednesday, February 12, 2020.
Mf
///
HI
M1
Hl
HI

 
Oo © 4) BDH WO FSP WY YPN

bBo wo NO NY NH NY N NY NO YH FF Re Be KF FP Fe EF lS
Oo ND DN WN FB WD NY KH OD OBO BNA DUH FP W NY O&O

 

 

Case 3:17-cv-00618-CLB Document 55 Filed 01/10/20 Page 2 of 2

This extension is requested because defense counsel has encountered an
unexpected medical issue that requires immediate attention. Defense counsel is
anticipating a speedy resolution of the situation, but will be out of her office for
unscheduled medical appointments and a medical procedure. Defense counsel
appreciates the Court's consideration of this unanticipated matter.

Dated this 10" day of January, 2020.

LEWIS ROCA ROTHGERBER CHRISTIE LLP

By: _/s/ David McElhinney
David C. McElhinney, Esq.
One East Liberty Street, Suite 300
Reno, Nevada 89501
Phone: (775) 321-3414
Email: dmcelhinney@lrrc.com
Attorneys for Plaintiff

ERICKSON, THORPE & SWAINSTON, LTD.

By: __/s/ Rebecca Bruch
Rebecca Bruch, Esq.
99 West Arroyo Street
Reno, Nevada 89505
Phone: (775) 786-3930

Email: rbruch@etsreno.com
Attorneys for Defendant

ORDER
The current deadline for the filing of dispositive motions is hereby extended
from the current deadline of Monday, January 13, 2020, to a new date of Wednesday,
February 12, 2020.

This [SE day tian. 2019,

~~

UNITEIR STATES MAGISTRATE JUDGE

 

2

 
